-DETAILED ACTION
	This rejection is in response to Amendments filed on 05/25/2022.
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10 of remarks, filed 05/25/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments on page 9 of remarks filed on 05/25/2022 that the claims are not directed to certain methods of organizing human activity, Examiner respectfully disagrees. 
The phrase "methods of organizing human activity" is used to describe concepts relating to: fundamental economic principles or practices (including hedging, insurance, mitigating risk);  commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). See MPEP 2106.04(a)(2).
The claims are directed to certain methods of organizing human activity by managing retail locations since the claims include managing a user with a voice query by alerting the user based on the condition and recommended action and answering the user’s voice query by providing a response. Managing employees in a retail location is a sales activity. Therefore, the claims are directed to certain methods of organizing human activity. 
With respect to applicant’s arguments on page 9-10 of remarks filed on 05/25/2022 that the claims provide improvements over conventional retail information systems by combining information from multiple systems to predict a condition,  improvements to user interfaces by pushing alerts to relevant users and interpreting voice queries, and a specific method of training a machine learning model, Examiner respectfully disagrees. 
In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. 
It is unclear to one of ordinary skill in the art how the claim purports to improve the functioning of the computer itself by combining information to predict a condition or how a user interface is improved by pushing alerts to a relevant user based on interpreting voice queries. Applicant does not provide support from specification to clarify their argument on how the computer or user interface is improved. Therefore, the claims do not emphasis a technical improvement to the computer or user interface.
In addition, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. See MPEP 2106.04(d). The courts have also identified limitations that did not integrate a judicial exception into a practical application: merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Training a machine learning model is not a stand-alone consideration in Step 2A Prong Two. Dependent claim 7 merely recites training a machine learning model to classify data based on training sets. Merely including instructions to implement the abstract idea on a computer or using the computer as a tool to perform the abstract idea via a machine learning model does not integrate the judicial exception into a practical application. It is also unclear how training a machine learning model to classify data is a specific way of achieving the result. Therefore, the claims are not directed to a practical application. 
With respect to applicant’s arguments on page 10-11 of remarks filed on 05/25/2022 that Lee does not teach “pushing an alert to a user identifying the condition and a first recommended action, the user having a user persona matching a persona associated with the condition” because Lee does not disclose selecting which workers or managers receive the notifications, Examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., selecting which workers or managers receive the notifications) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim recites pushing an alert to a user and does not recite selecting which worker or managers receive notifications. 
With respect to applicant’s arguments on page 10-11 of remarks filed on 05/25/2022 that Lee does not mention user persona, Examiner respectfully disagrees. 
Lee discloses that notifications are provided to a person such as a manager or supervisor which is a user persona (e.g. job title) based on an abnormal event (e.g. detected abnormalities of employees such as security guards). (Lee, [0016]; [0119]; [0141]; [0042]).
With respect to applicant’s arguments on page 11-12 of remarks filed on 05/25/2022 that Finkelstien does not teach “interpreting the voice query based on the user persona to generate a machine query for a predicted condition” because Finkelstien does not teach classification based on the identity of the person speaking or any use for the identity of the person speaking, Examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., classification based on the identity of the person speaking or any use for the identity of the person speaking) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim recites “interpreting the voice query based on the user persona to generate a machine query for a predicted condition” and does not recite classification based on the identity of the person speaking or any use for the identity of the person speaking.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for following limitations in
Claim 8 and 15 recites: answer the machine query using the at least one machine-learning model to generate an answer and a recommended action.
All dependent claims inherit same deficiencies as independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a medium, and claims 15-20 are directed to a system each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for alerting user based on predictions and recommendations, in the following limitations:
 collecting data from a plurality of retail information…; 
predicting a condition based on …and a combination of the collected data…; and 
pushing an alert to a user identifying the condition and a recommended action, the user having a user persona matching a persona associated with the condition;
receiving a voice query, from the user having the user persona; 
interpreting the voice query based on the user persona…and 
providing a voice response identifying the answer and the second recommended action.
The above-recited limitations set forth an arrangement to alerting user based on predicting conditions and recommending action from collected data to provide a voice response identifying the answer and recommendation.  This arrangement amounts to certain methods of organizing human activity such as managing users associated with sales activities and commercial interactions involving collecting data, predicting a condition based on collected data, and alerting user of the condition and recommended action.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a plurality of retail information systems including at least an inventory system, a loss prevention system, and a retail traffic system;         predicting a condition based on at least one machine-learning model; collected data from at least two systems of the plurality of retail information systems; to generate a machine query for a predicted condition; answering the machine query using the at least one machine-learning model to generate an answer and a second recommended action.  (claims 1, 8, 15);
 identifying, by the at least one machine-learning model, a pattern in the collected data (claims 4, 11, and 18);
correlating by the at least one machine learning model, a performance indicator with the combination of the collected data from at least two systems of the plurality of retail information systems (claims 5, 12, and 19);
  wherein the at least one machine-learning model is trained on training sets that are subsets of the data from the plurality of retail information systems that have been labeled with corresponding events (claims 6 and 13);
generate one of the training sets; and training the at least one machine learning model to classify a current combination of the collected data into events based on the training sets (claims 7, 14, and 20);
a non-transitory computer readable medium storing computer executable instructions that when executed by a processor cause the processor to: (claim 8);
and a computer system comprising a memory storing computer executable instructions and a processor configured to execute the instructions to: (claim 15).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a plurality of retail information systems including at least an inventory system, a loss prevention system, and a retail traffic system;         predicting a condition based on at least one machine-learning model; collected data from at least two systems of the plurality of retail information systems; to generate a machine query for a predicted condition; answering the machine query using the at least one machine-learning model to generate an answer and a second recommended action.  (claims 1, 8, 15);
 identifying, by the at least one machine-learning model, a pattern in the collected data (claims 4, 11, and 18);
correlating by the at least one machine learning model, a performance indicator with the combination of the collected data from at least two systems of the plurality of retail information systems (claims 5, 12, and 19);
  wherein the at least one machine-learning model is trained on training sets that are subsets of the data from the plurality of retail information systems that have been labeled with corresponding events (claims 6 and 13);
generate one of the training sets; and training the at least one machine learning model to classify a current combination of the collected data into events based on the training sets (claims 7, 14, and 20);
a non-transitory computer readable medium storing computer executable instructions that when executed by a processor cause the processor to: (claim 8);
and a computer system comprising a memory storing computer executable instructions and a processor configured to execute the instructions to: (claim 15).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0027561 A1, hereinafter “Lee”) in further  view of Finkelstein et al. (US Pub. No. 2018/0260680 A1, hereinafter “Finkelstein”).

Regarding claims 1, 8, and 15 
Lee discloses a method of managing a retail environment, comprising (Lee, [0015]: monitor retail store): 
collecting data from a plurality of retail information systems including at least an inventory system, a loss prevention system, and a retail traffic system (Lee, [0023]: data collected from POS, video based detection, and staff data; FIG. 2, [0113] and [0119]: ACS 52 collects different types of events from multiple systems; [0146]: POS data is used to track inventory; [0188]: loss prevention videos); 
predicting a condition based on at least one machine-learning model and a combination of the collected data from at least two systems of the plurality of retail information systems (Lee, [0140-0141]: abnormal event determined automatically by models to predict; [0161]: predict expected data using video data; [0015]: automatically learning normal behavior and detecting abnormal events from multiple systems; [0119]: collects different types of events from multiple systems used at a site and builds/updates multiple data models; [0163]: basic models for predicting; [0041]: model learning); and 
pushing an alert to a user identifying the condition and a first recommended action, the user having a user persona matching a persona associated with the condition (Lee, [0016]: automates analysis of abnormal event and provide real-time notification to a mobile worker and/or managers; [0119]: The notification 62 is generated after the ACS 52 analyzes and correlates the events when the abnormal events happen. By identifying abnormalities across multiple systems, events may be triggered, notifying workers to speed up the customer service rate; [0141]: facial detection; [0042]: correlate user face feature data with user ID);
 Lee discloses the method of claim 1, as well as a predicted condition and recommended action (Lee, [0119] and [0140-0141]).
Lee does not explicitly disclose:
receiving a voice query, from the user having the user persona; 
interpreting the voice query based on the user persona to generate a machine query for a predicted condition; 
answering the query using the at least one machine-learning model to generate an answer and a second recommended action; and providing a voice response identifying the answer and the second recommended action. 
However, Finkelstein teaches that it is known to include:
receiving a voice query, from the user having the user persona (Finkelstein, [0044]: voice interaction and verbal queries; [0056]: receives audio data and perform speaker recognition to determine identity of person speaking; [0050]:  user may ask the system for information about a wide range of topics); 
interpreting the voice query based on the user persona to generate a machine query for a predicted condition  (Finkelstein, [0056]: analyzes text and confidence values received to derive user intentions and generate corresponding machine-executable language; [0047]: machine learning used to make predictions from information); 
answering the query using the at least one machine-learning model to generate an answer and a second recommended action; and providing a voice response identifying the answer and the second recommended action (Finkelstein, [0043]: predicting one or more suggested actions for the user; [0044] and [0112]: respond to user input via voice interaction and verbal query with voice response; [0169]: propose an action to user; [0251]: voice model outputs predictions; [0047]: predictions; [0308]: predict one or more suggested actions for the user). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Lee with Finkelstein to include the aforementioned limitations since such a modification would be predictable. Specifically, Lee would continue to teach predicted condition and recommended action except that now receiving, interpreting, and answering voice query to generate predicted condition and recommended action is taught according to the teachings of Finkelstein. This is a predictable result of the combination. (Finkelstein, [0002]).
 

Regarding claims 2, 9, and 16 
The combination of Lee and Finkelstein teaches the method of claim 1, wherein interpreting the voice query based on the user persona to generate the machine query for the predicted condition comprises converting the voice query to a text query using a limited vocabulary defined for the user persona or selecting the machine query from a limited set of query types that may be executed by the user persona (Finkelstein, FIG. 24, [0100]: convert the audio data of this utterance into parsable data, such as recognized text, that is sent to the feeder parser that analyzes the text to determine an intent of the user in speaking the received utterance and translate this natural language text; [0102]: identify the person speaking and intent of what person is uttering; [0103-0104]: machine learning parser; [0105]: machine learning-based parser may identify “Erich” in the user's contacts database as referencing a person associated with a home telephone number).




 


Regarding claims 3, 10, and 17 
The combination of Lee and Finkelstein teaches the method of claim 1, wherein predicting the condition comprises: 
determining a predicted rate of consumption of a product based on historical inventory levels, a historical traffic level, and a current traffic level; determining a time that a current inventory of the product will be depleted at the predicted rate of consumption; and detecting a low inventory condition if the time is within a threshold time (Lee, [0146]: track sales potential and traffic using  historical sales, transactions and inventory movement; [0141]: low inventory; [0125] and [0128]: customer demand based on time for each product; [0161]: conversion rate and threshold).  


Regarding claims 4, 11, and 18 
The combination of Lee and Finkelstein teaches the method of claim 1, wherein predicting the condition comprises: identifying, by the at least one machine-learning model, a pattern in the collected data; and detecting a deviation of current data collected within a threshold time period from the pattern  (Lee, [0052-0053]: abnormal operation patterns; [0116]: pattern learning and detects an abnormal cross relationship between the events; [0119]: data models and identify abnormal events and correlating events; [0120]: time abnormal event happened; [0226]: detect events for a certain period of time over learned threshold).  


Regarding claims 5, 12, and 19 
The combination of Lee and Finkelstein teaches the method of claim 4, wherein identifying the pattern comprises, correlating by the at least one machine learning model, a performance indicator with the combination of the collected data from at least two systems of the plurality of retail information systems (Lee, [0119]: collect data from multiple systems to update data models and identify abnormal events and correlating events; [0014]: abnormalities are strong indicators of inefficiencies; [0136]: abnormality indicates site operation error; [0226]: check correlated events in terms of time and location).  


Regarding claims 6 and 13 
The combination of Lee and Finkelstein teaches the method of claim 1, wherein the at least one machine-learning model is trained on training sets that are subsets of the data from the plurality of retail information systems that have been labeled with corresponding events (Lee, [0195]: record and store loss prevention sub-event data relating to retail theft; [0041]: model learning; [0068]: learn first and second sequence based on detected data; [0115]: learns a normal pattern from a selected subset ).




Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Finkelstein as applied to claim 1 above, and further in view of Cai et al. (US Pub. No. 2020/0104849 A1, hereinafter “Cai”).

Regarding claims 7, 14, and 20 
The combination of Lee and Finkelstein teaches the method of claim 6, further comprising: detecting an occurrence of an event… (Lee, [0015]) but does not explicitly teach:
detecting an occurrence of an event based on business rules applied to the combination of the collected data;
labeling a data pool of the combination of the collected data prior to the occurrence of the event with the event to generate one of the training sets; 
and training the at least one machine learning model to classify a current combination of the collected data into events based on the training sets.
However, Cai teaches that it is known to include:
detecting an occurrence of an event based on business rules applied to the combination of the collected data (Cai, [0029]: rule component collection of rules defining activity to be suspicious; [0033]: Rules component often includes many different scenarios, in order to detect multiple suspicious behaviors);
labeling a data pool of the combination of the collected data prior to the occurrence of the event with the event to generate one of the training sets (Cai, [0043]: labels each event in the set of sampled events as either suspicious or not suspicious; [0044]: builds a machine learning model to calculate for a given event a probability that the given event is suspicious; [0068]: the events are pooled and further correlated prior to sampling;  [0122]: form training set of events from the set of labeled events; [0108]: labeling approximately events from the set of historic events before the set of labeled events includes events labeled suspicious);
and training the at least one machine learning model to classify a current combination of the collected data into events based on the training sets (Cai, [0045]: train the machine learning model; [0121-0122]: train machine learning model and select training set of events from set of labeled events; [0123]: uses the machine learning model to determine the probability of suspicious events for each correlated event in the training set).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Lee and Finkelstein with Cai to include the aforementioned limitations since such a modification would be predictable. Specifically, Lee and Finkelstein would continue to teach detecting an occurrence of an event except that now detecting an occurrence of an event is based on rules as well as labeling and training data as taught according to the teachings of Cai. This is a predictable result of the combination. (Cai, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Goodman et al. (US Pub. No. 2019/0005570 A1) related to voice interface shopping system to assist customers shopping in a retail store and non-patent literature related to extracting and analyzing data from surveillance footage via machine learning as Reference-U on PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
 /MATTHEW E ZIMMERMAN/ Primary Examiner, Art Unit 3684